Title: Sunday September the 3d 1780.
From: Adams, John Quincy
To: 


       This morning young Mr. Brants came and stay’d here. At about nine o clock Mr. Deneufville came here, and a little after that Mr. Guile Mr. Ingraham and Captn. Joyner came and we all set out for Mr. Deneufville’s country seat. Mr. Guile, Mr. Ingraham, Pappa, and Captn. Joyner, went in one Coach, and Mr. Deneufville another Gentlemen, young Mr. Brants brother Charles and Myself in the other. At about twelve o clock we arrived at Mr. Deneufville’s country seat which is at Harlem. We went to take a Walk before dinner. We dined at about three o clock. At about Six o clock we set away from Harlem after the same manner as we came went. We arrived at Amsterdam at about 8 o clock and then Mr. Deneufville and Captn. Joyner left us and young Mr. Brants but Mr. Ingraham and Mr. Guile came in and drank a dish of tea and then they left us. At about ten o clock we went to bed.
      